Friedmann, J.,
dissents, and votes to reverse the order and confirm the determination by the Dutchess County Support Collection Unit, with the following memorandum:
Because I am persuaded that the Family Court exceeded its statutory review authority, and, in addition, either redrafted or misconstrued the governing legislation, I respectfully dissent.
Family Court Act § 454 (5) provides that the Family Court *410may review the determination of the Support Collection Unit to suspend a support obligor’s driver’s license “based upon the record and submissions of the support obligor and the support collection unit upon which the support collection unit’s denial was made” (Family Ct Act § 454 [5]). Following such review, “the family court judge shall (i) deny the objections and remand to the support collection unit or (ii) affirm the objections if the court finds the determination of the support collection unit is based upon a clearly erroneous determination of fact or error of law” (Family Ct Act § 454 [5] [emphasis added]). Here, the Family Court affirmed the support obligor’s objections without identifying in what way the Support Collection Unit’s determination had been “based upon a clearly erroneous determination of fact or error of law” (Family Ct Act § 454 [5]).
In affirming the obligor’s objections, the Family Court relied upon its own interpretation of Family Court Act § 458-a (a), which provides: “If the respondent has accumulated support arrears equivalent to or greater than the amount of current support due for a period of four months, the court may order the department of motor vehicles to suspend the respondent’s driving privileges * * * For purposes of determining whether a support obligor has accumulated support arrears equivalent to or greater than the amount of current support due for a period of four months, the existence of any retroactive support shall not be included in the calculation of support arrears pursuant to this section” (see also, Social Services Law § 111-b [12] [b] [1]; Domestic Relations Law § 244-b).
Firstly, as the majority concedes, there is no merit to the obligor’s suggestion, which was apparently adopted by the Family Court, that the Support Collection Unit factored “retroactive support” into its computation of the respondent’s debt, in violation of the statute. “Retroactive support accumulates from the time the petition is filed until an order is entered” (Matter of Richardson v Scott M. C., 157 Misc 2d 615, 616; see also, Scheinkman, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 244-b, 1998 Supp Pamph, at 561; see also, Besharov, Supplementary Practice Commentaries McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 440, 1998 Supp Pamph, at 117; Matter of Manigoult v Arline, 157 Misc 2d 195). That is because, when a child support order is issued, a court may direct it to be retroactive to the date of the filing of the petition — which might well have taken place more than four months earlier — a support obligor could theoretically be found to have accrued four months of support arrears and be a candidate for suspension of *411his driver’s license before his obligation to pay even comes into being. The Legislature sought to obviate such a draconian result by excluding “retroactive support” from the four-month computation. No “retroactive support”, as distinguished from “arrears”, has been charged to the obligor in the instant case.
Secondly, the Family Court overruled the appellant Department of Social Services (hereinafter the DSS) when it interpreted the statute to mean that an obligor’s driving privileges could only be suspended when the arrears sought had accumulated under a “current” support order. However, the statute does not say that an obligation of this sort cannot be enforced if it accrued under an expired order of support rather than a current one (see, Family Ct Act § 458-a [a]; see also, Social Services Law § 111-b [12] [b] [1]; Domestic Relations Law § 244-b [a]). Indeed, in the Practice Commentary to the comparable provision in the Domestic Relations Law § 244-b, it is noted that “[t]o qualify as support arrears for purposes of driver’s license suspension, the payments must be due under a court order or judgment” (Scheinkman, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 244-b, 1998, op cit., at 561). Whether or not said order or judgment is still in effect when the license suspension penalty is sought to enforce payment of sums due thereunder would appear to be immaterial.
And indeed, it would make little sense to require that a Support Collection Unit must enforce payment of child support arrears during the pendency of the order under which they were accrued or lose the right to do so. On the one hand, such a rule might cause a Support Collection Unit to be precipitate in invoking punitive provisions in the often-sensitive setting of domestic relations, where obligors have been known to fall behind in child support payments because of legitimate financial stresses. On the other hand, to so limit the reach of Support Collection Units would subvert the over-all remedial purpose of the statutes, which was to “add[ ] important new weapons for use in the battle to collect [child] support from recalcitrant obligors” (Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 244-c, 1998 Supp Pamph, at 565). Under the construction given the governing statute by the Family Court and the majority, a guileful obligor would be motivated to avoid timely paying child support — or at least maximize his arrears— confident that whatever debt remains outstanding upon the emancipation of his children will be automatically forgiven. To encourage such long-term delinquency would also undermine *412the secondary legislative purpose of discouraging dependency on the welfare system, and, wherever possible, of keeping or weaning single-parent families off the public assistance rolls (see, e.g., Mem of Assembly Rules Comm, Governor’s Bill Jacket, L 1995, ch 81).
Family Court Act § 458-a (a) does require that before the sanction of license suspension may be sought the amount of arrears must equal or exceed “the amount of current support due for a period of four months” (emphasis added). It is not disputed that following the termination of the respondent’s child support obligations on April 7, 1992, his “current” monthly support obligation was reduced to zero. Clearly, the $10,000 + arrears that the Support Collection Unit claims to be due under the respondent’s former child support order exceeds his “current” four-month obligation, and also exceeds four months of aggregated support under any of the child-support orders in effect between November 3, 1983, and April 7, 1992.
I do not agree with the majority’s conclusion that application of Family Court Act § 458-a to this case is barred by the doctrine that statutes are prospective only unless their enabling language indicates otherwise. In addition to the fact that this theory was not raised by either of the parties, it is worthy of note that the respondent’s debt, although accumulated prior to April 7, 1992, was still due and owing in January 1997, well after Family Court Act § 458-a became effective on July 1, 1995. The latter legislation in no way changed the respondent’s substantive child-support obligation: it merely gave the agency a method of collection. It is well established that statutes enacted to supply a remedy for the redress of wrongs already done, as well as “procedural” legislation designed to “provide a change in the form of a remedy or provide a new remedy for an existing wrong”, are ordinarily given retroactive effect (see, McKinney’s Cons Laws of NY, Book 1, Statutes §§ 55, 54; see also, Auger v State of New York, 236 AD2d 177).
While it is true that when “support payments are being received” by way of income execution, the penalty of license suspension may not be sought (Social Services Law § 111-b [12] [b] [3] [emphasis added]; see also, Social Services Law § 111-b [12] [e] [2] [iv]), here, according to the DSS, no such salary attachment was in effect when the instant penalty was applied for. To the extent that the father complains that the DSS improperly credited some of his payments pursuant to an earlier income execution to a second woman to whom he also owed child support, the DSS counters that this temporary contretemps was “minimal” and has in any event been *413remedied. It bears remarking that on this appeal the father does not deny that he owes substantial arrears, submitting only that “[e]ven with * * * accrued interest [his properly computed] arrears would be no more than approximately $6,500.00”.
Because the Family Court exceeded its authority in substituting its interpretation of Family Court Act § 458-a for that of the DSS, even though the latter’s reading of the legislation was not “clearly erroneous”, I believe that the order appealed from should be reversed, and the matter remitted to the Dutchess County Support Collection Unit to proceed with suspension of the respondent’s New York State driving privileges.